Citation Nr: 1818453	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-18 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1998 to December 1998.  The Veteran also has a period of service for which he is entitled to VA benefits from October 1998 to August 2000. 

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for a left foot disorder.  The Veteran timely appealed.

When the matter first came to the attention of the Board, there was an issue as to whether the Veteran was entitled to VA benefits for his service from October 1998 to August 2000.  As a result, in an April 2014 decision, the Board remanded for additional development. After the requested development was completed, and the matter returned to the Board, in an October 2017 decision, the Board determined that the Veteran is entitled to VA benefits for service from October 1998 to August 2000, and then remanded the left foot claim for a VA examination. The matter has since been returned to the Board for further adjudication. 

Regrettably, the issue of service connection for a left foot disorder is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional action is required prior to appellate review of the Veteran's claim for service connection for a left foot disorder.

The Board notes that the Veteran's service treatment records reflect numerous treatments for his left foot during his period of active duty service, with diagnoses that include intractable plantar keratosis, painful callous, plantar wart, and growths on the feet.  Post service treatment records reflect diagnoses of metatarsalgia, intractable skin lesions, tailor's bunion, corns, and hammertoe.  In the absence of an in-person examination, the Board finds that a medical expert opinion is needed to determine if the Veteran's current diagnoses are related to the diagnoses in service.
 
As mentioned above, in October 2017, the Board remanded for a VA examination of the Veteran's left foot disorder. Unfortunately, a VA examination could not be obtained.  The evidence of record reflects the Veteran is incarcerated and that repeated attempts to schedule a VA examination have been unsuccessful.  According to correspondence in the record dated January 26, 2018, prison officials will not release the Veteran for a VA examination, nor will they allow a VA examiner into the prison to conduct a VA examination.
 
Because the question of whether the Veteran's left foot condition is related to service is a medical question requiring expertise, it is necessary for the Board to remand this issue for a medical opinion without an in-person examination of the Veteran. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims file, including this remand, to a qualified VA medical professional who must review the claims file in its entirety and provide well-reasoned responses to the following:

(a) Identify, to the extent possible, each left foot disability the Veteran has experienced during the appeal period.

(b) For each left foot disability diagnosed, opine whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that the disability was incurred in or related to the Veteran's service. The examiner must provide a clear rationale for each such opinion provided. The Veteran's treatment for left foot complaints during service, as well as current diagnoses reflected in the record, must be discussed.  

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

2. Then, readjudicate the claim on appeal. If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

